Citation Nr: 1607895	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  07-06 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, diagnosed as allergic rhinitis and recurrent acute bronchitis, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2008 rating decision of the Regional Office in Newark, New Jersey.  This appeal was processed using the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned at a November 2011 hearing at the Newark RO.  A transcript is of record.

The issue on appeal was previously remanded by the Board in June 2015 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA medical opinion regarding the Veteran's respiratory disorders.  This was accomplished, and the claim was readjudicated in an October 2015 supplemental statement of the case.  For this reason, the Board concludes that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  A respiratory disorder was not "noted" at service entrance.

2.  The Veteran's currently diagnosed respiratory disorders (allergic rhinitis and recurrent acute bronchitis) were not incurred in service and are not otherwise related to service.
3.  The Veteran's currently diagnosed respiratory disorders are not caused or aggravated by the service-connected PTSD disability.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, diagnosed as allergic rhinitis and recurrent acute bronchitis, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in December 2006, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, the November 2011 Board hearing transcript, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claim in June 2012, October 2014, and September 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the June 2012 VA medical opinion is inadequate.  Although the examiner opined that the Veteran's allergic rhinitis was not related to service, a rationale for the opinion was not provided.  As such, the opinion is inadequate.

The Board finds that part of the October 2014 VA medical opinion is also inadequate as it was based on an inaccurate legal standard.  Specifically, the October 2014 VA examiner's assessment that there was no clear and unmistakable evidence of aggravation did not accurately address the legal burden VA must overcome to rebut the presumption of soundness (i.e., clear and unmistakable evidence of both a pre-existing disability and clear and unmistakable evidence that the pre-existing disability was not aggravated by service).  Id.  As such, this opinion is of reduced probative value. 

On the other hand, and as discussed in further detail below the Board finds that the September 2015 VA medical opinion is adequate.  The examiner interviewed the Veteran, reviewed the claims file, and provided an opinion supported by a well-reasoned rationale.  

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's respiratory conditions are not "chronic disease[s]" listed under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises. The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for a Respiratory Disorder

The Veteran contends that his respiratory disorder existed prior to service and became worse during his military service.  He testified that he suffered with bronchitis as a child, which worsened in service due to stress and lack of sleep.  The Veteran has also stated that his respiratory disorders are exacerbated due to stress.  See the November 2011 Board hearing transcript.

The Board will first consider whether the Veteran's respiratory disorder existed prior to active service.  On the report of medical history at enlistment, the Veteran reported to have lived with someone who had tuberculosis, as well as having been treated for bronchitis as a child, but denied having ear, nose or throat trouble, chronic or frequent colds, sinusitis, hay fever, asthma, shortness of breath, pain or pressure in chest, or a chronic cough.  See the April 1969 report of medical history.  

Further, upon entry into service, a clinical evaluation of the Veteran's nose, sinuses, ears, mouth, and throat were all normal, as reflected on the April 1969 report of medical examination at enlistment.  As such, a preexisting disorder was not noted upon the Veteran's entry into service, and the presumption of soundness arises.  As such, the burden shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's respiratory disorder was both preexisting and not aggravated by service.  See Wagner, 370 F.3d at 1096.

The Veteran was afforded a VA examination in October 2014.  The examiner reviewed the claims file, interviewed the Veteran, performed a physical examination, and rendered diagnoses of allergic rhinitis and recurrent, acute bronchitis.  Regarding recurrent acute bronchitis, the VA examiner opined that there was clear and unmistakable evidence of at least one episode of acute bronchitis that pre-existed service, at the age of 9.  The examiner further opined that "There is no clear and unmistakable evidence that it was aggravated during, or as a result of, his service."  The Board finds this opinion lacks probative value as it is based on an inaccurate legal standard.  The correct legal standard is whether there is clear and unmistakable evidence that the pre-existing disorder was not aggravated by service. See Horn v. Shinseki, 25 Vet. App. 231 (2012).  The October 2014 VA examiner's assessment that there was no clear and unmistakable evidence of aggravation does not accurately address the legal burden VA must overcome to rebut the presumption of soundness (i.e., clear and unmistakable evidence of both a pre-existing disability and clear and unmistakable evidence that the pre-existing disability was not aggravated by service).  Id.  As such, this opinion is of reduced probative value.

Pursuant to the Board's June 2015 remand, a medical opinion was obtained in September 2015.  The examiner noted that the claims file had been reviewed.  See November 2015 addendum to September 2015 medical opinion.  The examiner then opined that there was no evidence that the Veteran's currently diagnosed recurrent acute bronchitis pre-existed service entrance.  In support of this opinion, the examiner noted that, according to the history she had obtained from the Veteran during the interview, he reported that he had had severe bronchitis lasting one month at the age of nine.  He also reported that he had frequent colds as a child.  The examiner explained that this was not indicative of recurrent acute bronchitis.  Instead, this was one episode of bronchitis and subsequent colds, which the examiner noted was a normal part of childhood.  

For these reasons, the Board finds that the weight of the evidence shows that the Veteran's respiratory disorder (bronchitis) did not clearly and unmistakable pre-exist service entrance in April 1969; as such, the Veteran will be considered to have been in sound condition at service entrance.  

The Board next finds that the Veteran has current diagnoses of allergic rhinitis and recurrent bronchitis.  See October 2014 and September 2015 VA examination reports.

Next, the Board finds that the Veteran's currently diagnosed respiratory disorders were not incurred in service and are not otherwise related to service or to his service-connected PTSD disability.  In an October 1970 service treatment note, the Veteran complained of a sore throat and congestion for two days.  He was diagnosed with pharyngitis and prescribed medication.  Upon discharge from service, a clinical evaluation of the Veteran's nose, sinuses, ears, mouth, throat, and lungs were all normal.  See April 1971 report of medical examination.

Post-service treatment records document the Veteran's complaints and treatment for respiratory disorders.  His May 2005 claim for service connection states that he had been seen for restrictive lung disease.  A May 2008 private medical statement indicates that the Veteran had a history of recurrent pharyngitis and bronchitis several times a year.  A June 2008 private medical statement indicates that the Veteran had been treated for a history of frequent bronchitis.  The statement also noted a possible restrictive lung defect, which may have been the result of poor effort during pulmonary function tests.  A July 2008 private medical statement indicates that the Veteran has complained of recurrent episodes of nasal congestion with a runny nose or rhinorrhea, hay fever symptoms, seasonal allergy exacerbations, and acute bouts of sinusitis.  He also reported to the private physician that his sinus problems dated back to approximately 1970, while on active military duty.

The Veteran was evaluated at a June 2012 VA examination.  The examiner diagnosed the Veteran with seasonal allergies.  The examiner then opined that the Veteran's allergies were not at least as likely as not related to service.  A rationale for the opinion was not provided.  As such, this opinion is of no probative value.

The Veteran was afforded a VA examination in October 2014.  The examiner noted that the claims file had been reviewed, including service treatment records and post-service treatment records.  The examiner diagnosed the Veteran with allergic rhinitis and a history of recurrent acute bronchitis.  The examiner then opined that the Veteran's allergic rhinitis was less likely than not related to service.  The examiner explained that, although it was reasonable to assume that environmental stressors during service may have temporarily decrease immunity, leaving one more vulnerable to infection, the Veteran's service treatment records only showed a single upper respiratory infection (cold) and a single pharyngitis (sore throat) episode.  Service treatment records did not show recurrent respiratory problems
and there was no evidence of acute bronchitis despite sleep disruption, missed meals, and being in a combat zone.  In sum, the examiner stated that temporarily decreased immunity due to environmental stressors would not affect the likelihood of allergic rhinitis because allergic rhinitis was related to exposure to specific allergens, and if present, these symptoms would only last as long as one is exposed to them.  They did not result in decreased immunity after removal from those environmental stressors, i.e., after service.

Regarding whether the Veteran's stress caused his respiratory disorders, the October 2014 VA examiner noted that a review of the private medical statements showed that private examiners consistently repeated what the Veteran was reporting-that his respiratory conditions were stress-related.  The October 2014 examiner noted that "No physician made the statement that they themselves felt that the respiratory conditions were stress-related."  For example, the October 2014 examiner noted that in December 2011, Dr. Kardos noted that the Veteran claimed that his "nasal and general medical symptoms are exacerbated by the stress which he exhibits."  According to the October 2014 VA examiner, Dr. Kardos simply restated what the Veteran believed about the relationship between stress and advised professional help so the Veteran could better deal with his symptoms.  The October 2014 VA examiner stated that this was not the same as opining that the Veteran's respiratory problems are caused by stress.
The October 2014 VA examiner further noted that the Veteran presented to the emergency room on two occasions in 2012 and was diagnosed with acute bronchitis.  The examiner explained that a diagnosis of acute bronchitis was based on the treating physician's belief that the Veteran was sick because of a viral or bacterial infection.  This, according to the October 2014 VA examiner, was not consistent with a psychosomatic illness where a patient had symptoms that did not correspond to an actual disease process.  Furthermore, the VA examiner noted that there was no evidence in the medical literature that PTSD or "stress" caused recurrent acute bronchitis and there was no evidence in the medical literature that PTSD or "stress" caused allergic rhinitis.  

VA obtained another medical opinion in September 2015.  The examiern ntoed that the claims file had been reviewed.  Regarding the Veteran's bronchitis, the examiner stated that the Veteran's recurrent acute bronchits was neither caused nor aggravated by the Veteran's PTSD.  According to the examiner, the medical literature confirmed that PTSD did not aggravate acute bronchtis.  Acute bronchitis was noted to be caused by viruses.  On the other hand, PTSD was a mental condition that did not affect transmission of viruses or the development of viral infections such as acute bronchitis.  The examiner stated that "there is no medical evidence that PTSD weakens the immune system, making one more likely to develop a viral infection such as acute bronchitis.  PTSD also does not aggravate acute bronchitis by causing more frequent, longer or more severe courses of bronchitis."

The Board finds that, when taken together, the October 2014 and September 2015 VA medical opinions regarding the etiology of the Veteran's allergic rhinitis and recurrent acute bronchitis to be highly probative.  The examiners reviewed the claims file, interviewed the Veteran, discussed medical evidence (including service treatment records and post-service treatment records), and provided medical opinions supported by the evidence of record and available medical literature.

The Board has also considered the Veteran's statements regarding his belief that his respiratory disorders are related to "stress" or to his service-connected PTSD disability.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of allergic rhinitis and recurrent acute bronchitis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Respiratory disorders are medically complex disease processes because of their multiple possible etiologies and because symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's respiratory disorders involve complex medical etiological questions involving internal and unseen system processes unobservable by the Veteran.

Moreover, the Veteran's statements regarding the onset and circumstances surrounding his bronchitis and allergic rhinitis have been inconsistent and therefore of reduced probative value.  For example, in a July 2008 private treatment record from Dr. Cece, the Veteran reported that he had problems with chronic intermittent bronchitis since childhood.  However, in VA examinations discussed above, the Veteran stated that he had only one episode of bronchitis when he was nine.  Further, during the two years of service (from 1969 to 1971), the Veteran was not diagnosed with bronchitis.  Regarding allergy symptoms, the Veteran reported to Dr. Cece that he first developed nasal allergy symptoms in his "mid 20s."  This contradicts the Veteran's previous assertions that his symptoms began in service as the Veteran left service at the age 20.  In a June 2008 statement from Dr. Hoerman, the Veteran was noted to have reported recurrent episodes of bronchitis for "several years."  The Veteran did not report that his bronchitis had existed since childhood or that it was incurred in service.  

For these reasons, and based upon review of all the lay and medical evidence of record, the Board finds that the weight of the competent evidence is against a finding of relationship between the Veteran's respiratory disorders and service, to include his service-connected PTSD disability.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a respiratory disorder, diagnosed as allergic rhinitis and recurrent acute bronchitis, to include as secondary to the service-connected PTSD disability, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


